Citation Nr: 0836438	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status-post therapy for carcinoma of the larynx without 
recurrence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to June 1964 
and from November 1967 to August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).


FINDING OF FACT

The veteran's post-operative residuals of larynx carcinoma 
are manifested by dyspnea on exertion, throat constriction, 
dry mouth, coughing, throat pain, hoarseness after talking 
for 15 to 20 minutes, and occasional voice changes but no 
recurrence of larynx carcinoma and he has not required 
radiation therapy or chemotherapy for treatment of larynx 
carcinoma recurrence or metastasis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status-post therapy for carcinoma of the larynx 
without recurrence are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6819, 6516 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical and post-service treatment 
records have been obtained and he was afforded a VA 
examination in this case.

As such, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of the evidence is required.

The veteran contends in this case that the RO should have 
assigned a higher initial disability evaluation for residuals 
of his laryngeal cancer.  The veteran was originally granted 
service connection for status-post therapy for carcinoma of 
the larynx without recurrence in the rating decision on 
appeal dated August 2005.  The RO evaluated the veteran's 
disability under 38 C.F.R.§ 4.97, Diagnostic Code 6819-6516 
as 10 percent disabling, effective March 31, 2005.  The 
hyphenated code is intended to show that the veteran's 
disability includes symptoms of both neoplasms, malignant, 
any specified part of respiratory system exclusive of skin 
growths (Diagnostic Code 6819) and chronic laryngitis 
(Diagnostic Code 6516).

According to Diagnostic Code 6819, a 100 percent evaluation 
is assigned for neoplasms, malignant, any specified part of 
respiratory system exclusive of skin growths.  An explanatory 
note provides that a rating of 100 percent shall continue 
beyond the cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination, and any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, the disability is rated on the 
basis of residuals.

Diagnostic Code 6516 provides a 10 percent evaluation for 
chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane.  A 30 percent evaluation is 
assigned for chronic laryngitis manifested by hoarseness with 
thickening of nodules or cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  
   
Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
finds that "staged" ratings are not warranted in this case.

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2007).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The Board has reviewed the evidence of record.  Regrettably, 
the preponderance of the evidence is against a finding of a 
higher initial disability evaluation in this case.  

The veteran sought VA care in November 2001 after 
experiencing chest pain, hoarseness, and occasional voice and 
breathing changes.  The impression was infectious laryngitis.  

In a follow-up VA treatment note dated December 2001, the 
veteran reported subjective symptoms of dysphonia, 
hoarseness, voice changes, and sore throat.  The onset of 
these symptoms, according to the veteran, was approximately 
one week before this visit.  The examiner performed a 
flexible nasopharyngoscopy which was interpreted to show a 
suspicious lesion on the right true vocal cord.  The examiner 
also noted the presence of erythema and possible leukoplakia 
near the anterior commisure area on the right.  These 
findings were suspicious for possible malignancy.  The 
impression was dysphonia.

The veteran was subsequently diagnosed as having grade I 
infiltrating squamous cell carcinoma of the right vocal cord 
in January 2002.  The veteran underwent radiation therapy at 
a VA medical facility.  

Associated with the claims file is a VA ear, nose, and throat 
(ENT) outpatient note dated March 2003.  The examiner noted 
that the veteran was one year post-treatment for laryngeal 
cancer at that time.  The veteran was doing "generally 
well," but he described two episodes of night-time 
laryngospasm.  Upon physical examination, the veteran was 
noted to be slightly hoarse, but there was no evidence of 
neck nodes.  The anterior oral cavity was similarly 
unremarkable and the veteran was found to have excellent 
vocal cord appearance and motion.  No evidence of tumor 
recurrence was found at that time.  The impression was 
status-post radiation therapy for carcinoma of the larynx, 
one year, without evidence of recurrence. 

The veteran returned to VA in August 2003 for follow-up care.  
At that time, the examiner noted that he was one and one-half 
years post-completion of therapy for squamous cell carcinoma 
of the larynx.  The veteran had no difficulty swallowing or 
breathing, and he had no significant problems with vocal 
change.  The examination revealed that he was slightly 
hoarse, but there was no evidence of neck nodes.  The 
anterior oral cavity and pharynx were unremarkable.  A fiber 
endoscopy revealed a normal nasopharynx; pharynx and larynx 
findings, except for some slight pinkness and granularity of 
the vocal cords, were consistent with post-radiation 
appearance.  The impression was one and one-half years post 
x-ray therapy for laryngeal squamous cell carcinoma without 
evidence of disease.

In February 2004, the veteran was evaluated at a VA medical 
facility almost two years post x-ray treatment for laryngeal 
carcinoma.  The examiner noted that the veteran had done 
"very well," even though his voice tended to be somewhat 
coarse.  However, the veteran had no difficulty breathing or 
swallowing and his weight remained stable.  Upon physical 
examination, the veteran's voice was described as "somewhat 
rough," but there was no evidence of neck nodes.  The 
anterior oral cavity and pharynx were unremarkable.  A fiber 
endoscopy was normal and no evidence of neoplasia was found 
at that time.

The veteran was evaluated at a VA medical facility in 
November 2004 for neck cramping and a possible neck mass.  
However, neck x-rays, a computed tomography (CT) scan of the 
neck, and a physical examination were unremarkable.  A fiber 
endoscopy conducted at that time was likewise normal.  The 
impression was status-post radiation therapy for carcinoma of 
the larynx without evidence of recurrence.

In June 2005, the veteran sought further VA care.  It was 
noted at that time that he was status-post radiation for 
laryngeal carcinoma for three and one-half years.  Upon 
physical examination, his voice was "somewhat coarse," but 
there was no evidence of neck nodes.  The anterior oral 
cavity and pharynx were unremarkable.  A fiber endoscopy 
showed that the veteran's vocal cords were white and thin, 
but otherwise normal.  The impression was (1) apparent 
ongoing bronchitis with some reactive lower airway symptoms; 
and (2) status-post radiation therapy for carcinoma of the 
larynx without evidence of recurrence.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with this claim in August 2005.  
The examiner reviewed his claims file and noted that his past 
medical history was significant for carcinoma of the vocal 
cords that was treated with a six-week course of radiation 
therapy.  The veteran also had a past medical history of 
chronic obstructive pulmonary disease (COPD) and asbestos 
exposure.  At the time of the examination, the veteran 
reported having shortness of breath on exertion, dry mouth, 
coughing, and hoarseness after 15 to 20 minutes of talking.  
The veteran obtained some relief from these symptoms by 
drinking water and using lozenges.  The diagnosis was vocal 
cord tumor, status-post radiation.  The examiner noted that 
the veteran was regularly followed with no evidence of 
recurrence to date.  The examiner also indicated that the 
veteran had daily symptoms of xerostomia, secondary to his 
radiation therapy, as well as a hoarse voice and throat pain 
which limited his ability to speak.  According to the 
examiner, his symptoms were further exacerbated by his peptic 
ulcer disease.

A VA pulmonology consultation note, dated in November 2005, 
shows the veteran reported subjective symptoms of dyspnea and 
throat constriction.  His past medical history was 
significant for hypopharyngeal neoplasia, status-post 
radiation four years ago.  He indicated that he treated his 
throat constriction with an Albuterol inhaler and stated that 
his voice had changed recently, but he denied stridor.  The 
impression was history of hypopharyngeal cancer, status-post 
radiation with worsening shortness of breath and throat 
constriction.  The examiner speculated whether his symptoms 
were side-effects from his previous radiation treatment.

Based on the above, the Board finds that the preponderance of 
the evidence is against a higher initial rating in this case.  
As noted above, an explanatory note to Diagnostic Code 6819 
provides that a rating of 100 percent shall continue beyond 
the cessation of any surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination, and any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there was no local 
recurrence or metastasis, the disability is rated on the 
basis of residuals.  

In this case, the effective date for the grant of service 
connection was March 31, 2005, the date of the veteran's 
original claim.  The evidence shows that he was diagnosed as 
having grade I infiltrating squamous cell carcinoma of the 
right vocal cord in January 2002 and underwent a six-week 
course of radiation therapy at a VA medical facility.  
Regrettably, the completion of his radiation therapy was more 
than six months prior to the grant of service connection.  
Therefore, the six month period for which a total evaluation 
could have been assigned on a schedular basis expired before 
service connection was granted.  Moreover, as there is no 
evidence of record documenting local recurrence or 
metastasis, the veteran's disability must be rated on the 
basis of any residuals.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6819.

The residuals of the veteran's laryngeal cancer have, as 
noted above, been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6516.  This particular code provision assigns 
a 30 percent evaluation for chronic laryngitis manifested by 
hoarseness with thickening of nodules or cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
The Board acknowledges that the veteran was treated on 
numerous occasions by VA for residuals of his laryngeal 
cancer.  

Evidence of record revealed that the veteran's post-operative 
residuals of his laryngeal cancer were manifested by dyspnea 
on exertion, throat constriction, dry mouth, coughing, throat 
pain, hoarseness after talking for 15 to 20 minutes, and 
occasional voice changes.  Although his continued hoarseness 
is well-documented, there is no medical evidence showing 
thickening of nodules or cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Thus, the 
Board finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 10 percent.  

The Board has also considered the applicability of other code 
provisions listed in 38 C.F.R. § 4.97 for the sake of 
completeness.  However, these code provisions are not 
applicable in this case.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial evaluation in excess of 10 percent for status-post 
therapy for carcinoma of the larynx without recurrence is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


